DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed December 17, 2021.  Claims 1-13 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kitamura et al. (JP 2002352678).
Re claim 1: Kitamura teaches a cover (3/5/4/27/10/6) mountable over a sensor (22), said cover (3/5/4/27/10/6) adapted to create a barrier between said sensor (22) and ambient light to simulate darkness (paragraph 7, 20, 26, 28, 32, 36 and fig. 3-8), said cover (3/5/4/27/10/6) comprising: a hood (4/27/10/6) surrounding an interior volume for receiving said sensor (22) (see fig. 3 and 4, the edges of 4/27 with 6 on top fits on 5 creating a volume where a sensor 22 is received), and a baffle (3/5) surrounding an opening providing access to said volume (see fig. 3 and 4).
Re claim 2: Kitamura teaches the cover, wherein said baffle (3/5) comprises a sidewall (sidewall of 3/5, 5 top, 3 bottom, surrounds the sensor 22 and the axis of sensor 22), said sidewall comprising a first end portion (3 bottom of 3/5 has a first end portion facing 5) and a second end portion (5 top of 3/5 has a second end portion facing 3) (see fig. 3 and 4). 
Re claim 3: Kitamura teaches the cover, wherein said first (3 bottom of 3/5 has a first end portion facing 5) and second (5 top of 3/5 has a second end portion facing 3) end portions are movable between a first position (open position, separated) and a second position (closed position, two end overlaying each other), wherein said first end portion (3 bottom of 3/5 has a first end portion facing 5) and said second end portion (5 top of 3/5 has a second end portion facing 3) are in spaced apart relation to one another when in said first position (open position, separated) (fig. 3), and wherein said first end portion (3 bottom of 3/5 has a first end portion facing 5) overlies said second end portion .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (JP 2002352678) in view of Sibalich et al. (US 7109880).
Re claim 4: Kitamura teaches the cover, wherein a cross sectional shape of said sidewall is rectangular (see fig. 3 and 4), but does not specifically teach selected from the group consisting of: oval, circular, and elliptical. Sibalich teaches wherein a cross sectional shape of a sidewall (sidewall of 52 left and right surrounds the sensor 48, surrounds axis of sensor 48) is selected from the group consisting of oval, circular, and elliptical (full circular shape when 52 left and right sidewall ends are overlying each other, see fig. 3). Without showing criticality, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any desired shape for the sidewall to surround the sensor, such as a circle similar to Sibalich with the sidewalls of Kitamura in order to ensure the sensor is surrounded by the sidewalls while reducing the size of the device providing for proper protection of the sensor from environmental elements and compact design (MPEP, 2144.04, IV, B).
Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 5, the prior art of record individually or in combination fails to teach the cover according to claims 2 and 1 as claimed, more specifically in combination with said baffle further comprises an axis co-axially aligned with said sidewall, wherein said first end portion moves relative to said second end portion about said axis, thereby adjusting a size of said baffle.
Claims 6-13 are allowed because of their dependency on claim 5.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot in view of new grounds of rejection as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878